Exhibit 10.1
THE EQUITY RESIDENTIAL
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AS AMENDED AND RESTATED
EFFECTIVE APRIL 1, 2011

 



--------------------------------------------------------------------------------



 



Table of Contents
Page

         
ARTICLE 1 INTRODUCTION
    1  
1.1 Purpose of Plan
    1  
1.2 Status of Plan
    1  
1.3 Good Faith Compliance
    1  
ARTICLE 2 DEFINITIONS
    2  
2.1 Account
    2  
2.2 Code
    2  
2.3 Compensation
    2  
2.4 Elective Deferral
    3  
2.5 Eligible Employee
    3  
2.6 Eligible Trustee
    3  
2.7 Employer
    3  
2.8 Employer Contribution
    3  
2.9 Enrollment Form
    3  
2.10 Entry Date
    3  
2.11 EQR
    4  
2.12 ERISA
    4  
2.13 Extended Company
    4  
2.14 Funding Trust
    4  
2.15 Funding Trustee
    5  
2.16 In-Service Sub-Account
    5  
2.17 Participant
    5  
2.18 Plan
    5  
2.19 Plan Administrator
    5  
2.20 Plan Year
    5  
2.21 Restricted Share
    5  
2.22 Retirement Sub-Account
    6  
2.23 Separation from Service
    6  
2.24 Share
    6  
2.25 Share Deferral
    6  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)
Page

         
2.26 Share Unit
    6  
2.27 Specified Employee
    6  
2.28 Unforeseeable Emergency
    7  
ARTICLE 3 PARTICIPATION
    7  
3.1 Satisfaction of Eligibility Requirements
    7  
3.2 Commencement of Participation
    8  
3.3 Continued Participation
    8  
ARTICLE 4 ELECTIVE AND SHARE DEFERRALS AND EMPLOYER CONTRIBUTIONS
    8  
4.1 Elective Deferrals
    8  
4.2 Share Deferrals
    10  
4.3 Enrollment Forms
    11  
4.4 Employer Contribution
    12  
ARTICLE 5 ACCOUNTS
    12  
5.1 Accounts
    12  
5.2 Investments
    13  
ARTICLE 6 VESTING
    14  
6.1 General
    14  
ARTICLE 7 PAYMENTS
    15  
7.1 Election as to Time and Form of Payment
    15  
7.2 Separation from Service
    17  
7.3 Death
    18  
7.4 Withdrawal Due to Unforeseeable Emergency
    18  
7.5 Taxes
    19  
ARTICLE 8 PLAN ADMINISTRATOR
    19  
8.1 Plan Administration and Interpretation
    19  
8.2 Powers, Duties, Procedures, Etc
    20  
8.3 Information
    20  
8.4 Indemnification of Plan Administrator
    20  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)
Page

         
ARTICLE 9 CLAIMS PROCEDURES
    21  
ARTICLE 10 AMENDMENT AND TERMINATION
    22  
10.1 Amendment
    22  
10.2 Termination of Plan
    22  
10.3 Existing Rights
    23  
10.4 409A
    23  
ARTICLE 11 MISCELLANEOUS
    24  
11.1 No Funding
    24  
11.2 Non-assignability
    24  
11.3 Limitation of Participant’s Rights
    25  
11.4 Participants Bound
    25  
11.5 Receipt and Release
    25  
11.6 Governing Law
    26  
11.7 Headings and Subheadings
    26  

-iii-



--------------------------------------------------------------------------------



 



ARTICLE 1
INTRODUCTION
     1.1 Purpose of Plan
     EQR initially adopted the Plan to provide a means by which certain
employees could elect to defer receipt of portions of their Compensation and to
provide opportunities for such individuals to save for retirement. This Plan
shall apply to amounts which were not earned and vested as of December 31, 2004
and are therefore subject to Code Section 409A. Amounts which are earned and
vested as of December 31, 2004 shall remain subject to the terms of a separate
plan, the Equity Residential Grandfathered Supplemental Executive Retirement
Plan. The provisions of this Amended and Restated Plan are effective April 1,
2011.
     1.2 Status of Plan
     Except with respect to the participation of trustees, it is intended that
the Plan be “a plan which is unfunded and is maintained by an employer primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees” within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and that the Plan be
interpreted and administered consistent with that intent. The Plan is also
intended to comply in all respects with Code Section 409A and it is intended
that the Plan be interpreted consistent with that intent.
     1.3 Good Faith Compliance.
     Notwithstanding anything in this Plan to the contrary, EQR may permit a
Participant to take an action prior to December 31, 2008 that violates the
provision of this Plan so long as such action is either: (i) permitted under the
transitional rules contained in Treasury Regulations and

1



--------------------------------------------------------------------------------



 



other guidance issued pursuant to Code Section 409A, or (ii) is otherwise
consistent with a reasonable good faith interpretation of Code Section 409A.
ARTICLE 2
DEFINITIONS
     Wherever used herein, the following terms have the meanings set forth
below, unless a different meaning is clearly required by the context:
     2.1 Account means, for each Participant, the account established for his or
her benefit under Section 5.1. The Account may include a Separation Sub-Account
and up to 3 In-Service Sub-Accounts. The Plan Administrator may permit
additional In-Service Sub-Accounts in its sole discretion. A Sub-Account (or
Sub-Accounts) shall also be established for any Employer Contributions.
     2.2 Code means the Internal Revenue Code of 1986, as amended from time to
time. Reference to any section or subsection of the Code includes reference to
any comparable or succeeding provisions of any legislation which amends,
supplements or replaces such section or subsection.
     2.3 Compensation means cash compensation payable by an Employer (before
deductions) for service performed for the Employer that currently would be
includable in gross income and may consist of either the Participant’s
(i) salary, (ii) commissions, and/or (iii) incentive pay. In the case of an
Eligible Trustee, “Compensation” means all cash remuneration otherwise payable
to him or her for service as a member of the Board of Trustees, including but
not limited to any retainer and committee or chair fees.

2



--------------------------------------------------------------------------------



 



     2.4 Elective Deferral means the portion of Compensation which is deferred
by a Participant under Section 4.1.
     2.5 Eligible Employee means an employee of an Employer who is either: (i) a
highly compensated employee (as that term is defined in Code Section 414(q))
with respect to the Equity Residential Advantage Retirement Savings Plan during
the current Plan Year or either of the two preceding Plan Years; or (ii) an
employee whose annual base salary on an Entry Date is not less than the
threshold for determining whether the employee is a highly compensated employee.
     2.6 Eligible Trustee means, on any Entry Date, a member of the Board of
Trustees of EQR who is not an employee of EQR.
     2.7 Employer means Equity Residential, Equity Residential Properties
Management Limited Partnership, Equity Residential Properties Management Limited
Partnership II, Equity Residential Properties Management Corp. and each other
entity that is affiliated with EQR and that adopts the Plan with the consent of
EQR.
     2.8 Employer Contribution means a credit by an Employer to the Account of
an Eligible Employee which is not an Elective Deferral or a Share Deferral.
     2.9 Enrollment Form means the document or documents prescribed by the Plan
Administrator and pursuant to which a Participant may make elections to defer
Compensation and/or defer income with respect to Restricted Shares and related
elections, hereunder.
     2.10 Entry Date means (i) the January 1, April 1, July 1 and October 1 (or
such other date as is determined by the Plan Administrator with respect to a
Participant) after an individual

3



--------------------------------------------------------------------------------



 



first becomes an Eligible Employee or an Eligible Trustee (the “Initial Entry
Date”); or (ii) the beginning of any Plan Year after the Participant’s Initial
Entry Date. Notwithstanding the foregoing, the Initial Entry Date of an employee
who becomes an Eligible Employee based on such employee’s status as a highly
compensated employee with respect to the Equity Residential Retirement Savings
Plan shall be April 1 of Plan Year during which the employee is first considered
a highly compensated employee.
     2.11 EQR means Equity Residential, and any successor thereto.
     2.12 ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to any section or subsection of ERISA
includes reference to any comparable or succeeding provisions of any legislation
that amends, supplements or replaces such section or subsection.
     2.13 Extended Company means an Employer and any other entity so designated
by the Plan Administrator, but only if such other entity maintains a
non-qualified deferred compensation arrangement that provides that if an
employee terminates his or her employment with the entity and immediately
accepts a position with EQR, his or her employment is not treated as having
terminated for purposes of distributions under such arrangement. The Plan
Administrator may change the entities designated as Extended Companies from time
to time as it deems appropriate. For purposes of determining whether a
Participant has had a Separation from Service, the term “Extended Company” shall
include all entities which must be aggregated when determining whether a
participant has had a Separation from Service under Code Section 409A.
     2.14 Funding Trust means the grantor trust established by EQR to hold
assets contributed under the Plan.

4



--------------------------------------------------------------------------------



 



     2.15 Funding Trustee means the trustee or trustees under the Funding Trust.
     2.16 In-Service Sub-Account means a Sub-Account of the Account which a
Participant elects to receive upon the earlier of a Plan Year designated by the
Participant or following the Participant’s Separation from Service. An
In-Service Sub-Account election shall designate a particular Plan Year in which
the In-Service Sub-Account shall be distributed (if not distributed in
accordance with section 7.1(c) following the Participant’s Separation from
Service).
     2.17 Participant means any individual who participates in the Plan in
accordance with Article 3.
     2.18 Plan means The Equity Residential Supplemental Executive Retirement
Plan as amended and restated herein, and as further amended from time to time.
     2.19 Plan Administrator means the Executive Vice President, Human
Resources, or such other person, persons or entity designated by EQR to
administer the Plan and to serve as the agent for the settlor of the Funding
Trust as contemplated by the agreement establishing the Funding Trust. If no
such person or entity is so serving at any time, EQR shall be the Plan
Administrator.
     2.20 Plan Year means the 12-month period ending on December 31.
     2.21 Restricted Share means a Share that is subject to a substantial risk
of forfeiture for purposes of Section 83 of the Code.

5



--------------------------------------------------------------------------------



 



     2.22 Retirement Sub-Account means the Sub-Account of the Account which the
Participant elects to receive following the Participant’s Separation form
Service.
     2.23 Separation from Service means, with respect to an Eligible Employee, a
termination of employment and with respect to an Eligible Trustee means the
complete termination of services as a trustee. Whether a termination of
employment has occurred with respect to an Eligible Employee is based on whether
the facts and circumstances indicate that no further services will be performed
for the Extended Company after a certain date or that the level of bona fide
services that the employee would perform after such date (whether as an employee
or independent contractor) would permanently decrease to no more than 20 percent
of the average level of bona fide services performed (whether as an employee or
as an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the employer if the employee has been providing
services to the employer for less than 36 months).
     2.24 Share means a share of beneficial interest, par value $.01 per share,
of EQR.
     2.25 Share Deferral means the portion of a Share deferred by a Participant
under Section 4.2.
     2.26 Share Unit means a bookkeeping entry reflecting the deemed investment
of a Participant’s Account in a Share.
     2.27 Specified Employee means, for any Plan Year, a service provider to the
Extended Company who, was a key employee (within the meaning of Code
Section 416(i)(1)(A)(i), (ii) or (iii)) with respect to the Extended Company at
any time during the 12-month period ending as of the previous December 31.

6



--------------------------------------------------------------------------------



 



     2.28 Unforeseeable Emergency means a severe financial hardship to the
Participant resulting from any of the following:
          (a) an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to Section 152(b)(1), (b)(2) and
(d)(1)(B)).
          (b) loss of the Participant’s property due to casualty; or
          (c) any other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.
ARTICLE 3
PARTICIPATION
     3.1 Satisfaction of Eligibility Requirements
     Prior to each Entry Date, the Plan Administrator shall determine in its
discretion the identity of those Eligible Employees and Eligible Trustees who
may commence or continue their participation in the Plan as of such Entry Date.
The Plan Administrator will notify Eligible Employees and Eligible Trustees of
their eligibility to participate in the Plan and provide them with an Enrollment
Form.

7



--------------------------------------------------------------------------------



 



     3.2 Commencement of Participation
     An Eligible Employee or Eligible Trustee shall become a Participant in the
Plan on the first date as of which an Elective Deferral or Share Deferral is
credited to his or her Account.
     3.3 Continued Participation
     A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account.
ARTICLE 4
ELECTIVE AND SHARE DEFERRALS AND EMPLOYER CONTRIBUTIONS
     4.1 Elective Deferrals
          (a) An individual who is an Eligible Employee or Eligible Trustee may
elect to defer receipt of a whole percentage or whole dollar amount of up to 25%
(or 100% in the case of an Eligible Trustee) of the Compensation (exclusive of
any bonus) otherwise payable to him or her, on and after a subsequent Entry Date
for the applicable Plan Year. In addition, subject to the provisions of
subsection (b) (iii) below, an Eligible Employee may elect to defer up to 100%
of any incentive pay Compensation payable during a Plan Year. For purposes of
the foregoing, the Elective Deferral of each Eligible Employee will equal the
greater of (i) the elected percentage of his or her Compensation or elected
dollar amount, as the case may be; or (ii) the entire amount of his or her
Compensation remaining after (A) all contributions that the Eligible Employee
has elected to make under all other retirement and welfare benefit plans
maintained by his or her Employer have been deducted from his or her
Compensation, and (B) deductions from Compensation required by law, including
Social Security and Medicare taxes. An Eligible Employee or Eligible Trustee who
desires to elect such a deferral shall complete and file an

8



--------------------------------------------------------------------------------



 



Enrollment Form with the Plan Administrator.
          (b) Each Enrollment Form shall be effective as described in clauses
(i) or (ii) below.

  (i)   An Enrollment Form with respect to salary and commissions paid from and
after the Entry Date shall be filed on or before a deadline established by the
Plan Administrator, but in no event later than the date that precedes such Entry
Date.     (ii)   Notwithstanding clause (i) in the case of a Participant’s
Initial Entry Date, the Enrollment Form will be effective with respect to salary
and commissions received for services performed after the Enrollment Form is
filed, if it is filed within 30 days after the Participant’s Initial Entry Date.
    (iii)   An Enrollment Form with respect to incentive pay which is
performance based compensation, within the meaning of Treas. Reg. 1.409A-1(e),
shall be filed on or before July 1 of the Plan Year in which the incentive pay
is earned. An enrollment form with respect to incentive pay which is not
performance based compensation, within the meaning of Treas. Reg. 1.409A-1(e),
shall be filed on or before January 1 of the Plan Year in which the incentive
pay is earned.

          (c) Except as provided in Section 4.1(b)(ii), each Enrollment Form
shall be

9



--------------------------------------------------------------------------------



 



effective for all Compensation to be paid to the Participant filing such
Enrollment Form from and after the Entry Date to which such Enrollment Form
applies. An election to defer salary or commissions also shall apply from and
after subsequent Entry Dates unless changed as provided herein, or until such
time (if any) that the Participant is suspended from the Plan, as provided under
Section 3.4.
          (d) A Participant’s Enrollment Form shall designate the whole
percentage or whole dollar amount of such Participant’s Compensation deferrals
to be credited to the Participant’s Separation Sub-Account or to one or more of
the Participant’s In-Service Sub-Accounts. In the absence of a specific
designation of the applicable Sub-Account, the Compensation deferrals shall be
allocated to the Sub-Accounts designated in the last valid election.
          (e) Notwithstanding anything in the Plan to the Contrary, a
Participant may not defer any Compensation received during a Plan Year in which
the Participant is receiving a distribution from one or more of the
Participant’s In-Service Sub-Accounts.
     4.2 Share Deferrals
          (a) An individual who is an Eligible Employee or Eligible Trustee and
who has received (or is to receive) a Restricted Share may elect to defer, with
respect to a Restricted Share, the ownership of the Share when it becomes
vested. An Eligible Employee or Eligible Trustee who desires to elect a Share
Deferral shall complete and file an Enrollment Form with the Plan Administrator.
          (b) An election pursuant to paragraph (a) must be made prior to July 1
of the

10



--------------------------------------------------------------------------------



 



calendar year prior to the calendar year during which the Restricted Share is
granted. To the extent that a Restricted Share continues to vest pursuant to the
terms of the plan under which it was granted after a Participant’s Separation
from Service, the Participant’s deferral elections shall continue to be
effective with respect to such Restricted Share.
          (c) Notwithstanding the foregoing provisions of this Section 4.2, the
Funding Trustee shall not hold on behalf of a Participant any Restricted Share
deferred by the Participant in accordance with paragraph (a) above. Instead, the
Funding Trustee shall credit to the Participant’s Account an amount equal to the
number of Share Units equal to the number of Shares that would otherwise be
received by the Participant on the vesting of the Restricted Shares.
          (d) An election pursuant to paragraph (a) shall designate whether the
Restricted Shares deferred by the Participant shall be credited to the
Participant’s Retirement Sub-Account or to one or more of the Participant’s
In-Service Sub-Accounts. In the absence of a specific designation of the
applicable Sub-Account, the deferrals shall be allocated to the Sub-Accounts
designated in the last valid elections.
     4.3 Enrollment Forms
     All Enrollment Forms filed pursuant to Article 4 shall be irrevocable
(i) with respect to Elective Deferrals under Section 4.1, except as provided
therein; and (ii) for Share Deferrals under Section 4.2, with respect to the
Restricted Share subject thereto. Notwithstanding the foregoing, if a
Participant incurs an Unforeseeable Emergency, he or she revoke his or her
Enrollment Form (but only to the extent reasonably needed to relieve the
Unforeseeable Emergency) and only prospectively.

11



--------------------------------------------------------------------------------



 



     4.4 Employer Contribution.
     Employer Contributions may be made at any time in the Employer’s sole
discretion. Such Employer Contributions shall be allocated to the Accounts and
Sub-Accounts of Eligible Employees in the amounts determined by the Employer in
its sole discretion and shall be subject to such vesting, distribution and other
rules as are determined by the Employer in its sole discretion.
ARTICLE 5
ACCOUNTS
     5.1 Accounts
     The Plan Administrator shall establish an Account and such Sub-Accounts as
are appropriate for each Participant reflecting Elective Deferrals, Share
Deferrals and Employer Contributions credited to the Participant’s benefit
together with any adjustments for income, gain or loss and any payments from the
Account. Elective Deferrals will be credited to the Account and Sub-Accounts of
each applicable Participant as of the later of the date they are received by the
Funding Trustee or the date the Funding Trustee receives from the Plan
Administrator such instructions as the Funding Trustee may reasonably require to
allocate the amount received among the investments maintained by the Funding
Trustee. Share Units attributable to Share Deferrals will be credited to the
Account and Sub-Accounts of the Participant on the date of an award of an
Unrestricted Share, on the date a Restricted Share becomes an Unrestricted Share
and on the date the Share Appreciation Rights are exercised. Employer
Contributions shall be credited in the manner determined by the Employer. As
soon as practicable following the last business day of each calendar quarter,
the Plan Administrator (or its designee) shall provide the Participant with a
statement of such Participant’s Account reflecting the income, gains and losses

12



--------------------------------------------------------------------------------



 



(realized and unrealized), amounts of deferrals and distributions with respect
to such Account since the prior statement. Any Sub-Accounts subject to an
election providing for distribution during a Plan Year shall also be valued as
of May 31 of such Plan Year.
     5.2 Investments
          (a) The assets of the Funding Trust shall be invested in such
investments, including Shares, as the Funding Trustee shall determine. The
Funding Trustee may (but is not required to) consider the Employer’s or a
Participant’s investment preferences when investing the assets attributable to a
Participant’s Account.
          (b) EQR may, at its discretion, provide the Funding Trustee with the
opportunity to purchase Shares at a discounted price on behalf of one (1) or
more Eligible Employees and/or Eligible Trustees, subject to conditions
established by EQR (which may include the condition that any such Eligible
Employee has surrendered other similar opportunities to purchase Shares). If the
Employer provides such opportunity, it will either sell such common Shares
directly to the Funding Trustee or make cash contributions as necessary to
permit the Funding Trustee to buy such Shares on the open market or from other
sources. The Plan Administrator may impose restrictions on the purchase of
Shares in accordance with the Securities Act of 1933, the Securities Exchange
Act of 1934 or any other applicable law. Shares may be purchased at a discounted
price (or considered purchased at a discounted price) on a Participant’s request
pursuant to this Section on a quarterly basis.
          (c) Subject to paragraph (a) above, a Participant may request that the
Funding Trustee hold mutual funds (load or no-load) in such Participant’s
Account.

13



--------------------------------------------------------------------------------



 



          (d) Expense charges for transactions performed for each Participant’s
Account shall be paid from each respective Account and will be listed on the
quarterly statement for such Account. Other Plan charges and administrative
expenses will be paid by the Employer.
          (e) Notwithstanding anything in this Plan to the contrary, no
Participant’s investments in Share Units shall be increased or decreased through
the discretionary action of a Participant or the Funding Trustee during either:

  (i)   lockout periods established by EQR in connection with the quarterly
release of earnings results; or     (ii)   blackout periods (periods during
which Participants may not provide investment direction, other than lockout
periods established by EQR in connection with the quarterly release of earnings
results) with respect to the Equity Residential Advantage Retirement Savings
Plan.

          (f) Subject to paragraph (a) above, a Participant may request that
different Sub-Accounts hold different mutual funds or other investments.
ARTICLE 6
VESTING
     6.1 General
     Except as otherwise provided with respect to an Employer Contribution, a
Participant shall at all times have a fully vested and non-forfeitable right to
all Elective Deferrals and Share Deferrals credited to his or her Account,
adjusted for income, gain and loss attributable thereto.

14



--------------------------------------------------------------------------------



 



ARTICLE 7
PAYMENTS
     7.1 Election as to Time and Form of Payment
          (a) Subject to the limitations of this Article 7, a Participant may
specify on the Participant’s initial Enrollment Form the distribution date at
which each of the Participant’s Sub-Accounts will be paid or commence to be paid
to the Participant. Such commencement date for the Participant’s Separation
Sub-Account may be the Participant’s Separation from Service or any January 1
following the Participants Separation from Service.
          (b) The Participant’s election with respect to the distribution of the
Participant’s Separation Sub-Account under this Section 7.1 may provide for
payments to be made in the form of:

  (i)   A single lump-sum payment;     (ii)   Annual installments over a period
elected by the Participant of up to ten (10) years, the amount of each
installment to equal the then balance of the Account divided by the number of
installments remaining to be paid; or     (iii)   a combination of (i) and (ii).

     All distributions must be completed within ten (10) years of the
Participant’s Separation from Service. To the extent than a Restricted Share
vests after a Participant’s Separation from Service, the Participant shall
receive the portion of the Participant’s Account attributable to such Restricted
Share on the later of the date such amount would otherwise be paid or the date
such

15



--------------------------------------------------------------------------------



 



Restricted Share vests.
          (c) A Participant may elect to distribute an In-Service Sub-Account
under this Section 7 in any Plan Year which is at least two years after the year
in which deferrals are first made to such Sub-Account. Distribution of any
Participant’s In-Service Sub-Account under this Section 7 shall be made at the
Participant’s election in a lump sum or in installments over a period of up to 4
years. Notwithstanding any election made pursuant to this section 7 (but subject
to Section 7.1 in the case of a Specified Employee) all In-Service Sub-Accounts,
other than those payable in installments where installment payments have already
commenced, shall be distributed in the manner specified with respect to the
Participant’s Retirement Sub-Account.
          (d) A Participant may change a date and/or form elected for
distribution pursuant to paragraphs (a), (b) and (c); provided that (i) the
change is filed with the Plan Administrator at least one year before the date on
which the previously elected distribution date occurs; (ii) the new distribution
date and/or form does not take effect for a year after the new election is made;
and (iii) the first distribution under the new election occurs no earlier than
5 years after the date on which the distribution would otherwise have occurred.
          (e) Except as provided in Sections 7.2, 7.3 and 7.4, payments from a
Participant’s Account shall be made in accordance with the Participant’s
elections under this Section 7.1. If no election is made by a Participant with
respect to all or a part of a Participant’s Deferrals, or an election is
invalid, distribution shall be made in a single lump sum upon the Participant’s
Separation form Service.
          (f) Payments from a Participant’s Account shall be in cash or in kind
(comprising assets of the Funding Trust), as determined by the Funding Trustee.
The Funding

16



--------------------------------------------------------------------------------



 



Trustee may (but is not required to) consider the Employer’s or a Participant’s
preferences when determining the form in which payment is made from the
Participant’s Account.
          (g) Notwithstanding any provision of this Plan to the contrary, no
payments to a Specified Employee shall be made during the 6 months after such
Specified Employee’s Separation from Service unless the Separation from service
is due to death. Any payments deferred pursuant to this Section 7.1(g) shall be
paid immediately following the end of such 6 month period
          (h) Notwithstanding any provision in this Plan to the contrary, if the
Participant’s Account is less than the applicable dollar amount under Code
Section 402(g) at the time of the Participant’s Separation from Service, the
Participant shall receive the value of his Account in the form of a lump sum
distribution.
          (i) All Participants will be provided with a one time opportunity,
pursuant to the transitional rules issued by the IRS pursuant to Code
Section 409A, to change the form and timing of the distribution of their
Accounts, including the opportunity to receive a lump sum distribution of all or
a part of their deferrals through December 31, 2008, prior to December 31, 2008
without satisfying the requirements of Section 7.1(d).
     7.2 Separation from Service
     Upon a Participant’s Separation from Service for any reason other than
death, the vested portion of the Participant’s Account shall be paid to the
Participant according to the Participant’s distribution election.

17



--------------------------------------------------------------------------------



 



     7.3 Death
          (a) If a Participant dies prior to the complete distribution of his or
her Account, the vested portion of the Participant’s Account shall be paid to
the Participant’s designated beneficiary or beneficiaries, according to the
Participant’s distribution election.
          (b) A Participant may designate a beneficiary by notifying the Plan
Administrator in writing, at any time before Participant’s death, on a form
prescribed by the Plan Administrator for that purpose. A Participant may revoke
any beneficiary designation or designate a new beneficiary at any time without
the consent of a beneficiary or any other person. If no beneficiary is
designated or no designated beneficiary survives the Participant, payment shall
be made to the Participant’s surviving spouse, or, if none, to the Participant’s
issue per stirpes, in a single payment. If no spouse or issue survives the
Participant, payment shall be made in a single lump sum to the Participant’s
estate.
     7.4 Withdrawal Due to Unforeseeable Emergency
     If a Participant experiences an Unforeseeable Emergency, the Plan
Administrator, in its sole discretion, may pay to the Participant only that
portion, if any, of the vested portion of such Participant’s Account which the
Plan Administrator determines is necessary to satisfy the emergency need,
including any amounts necessary to pay any federal, state or local income taxes
reasonably anticipated to result from the distribution. A Participant requesting
an emergency payment shall apply for the payment in writing using a form
prescribed by the Plan Administrator for that purpose and shall provide such
additional information as the Plan Administrator may require including the
Sub-Account from which the distribution is to be made. A Participant receiving a
withdrawal under this Section 7.4 shall be suspended from making

18



--------------------------------------------------------------------------------



 



Elective Deferrals under the Plan for the balance of the Plan Year of the
withdrawal and for the next following Plan Year.
     7.5 Taxes
     Income taxes and other taxes payable with respect to an Account shall be
deducted from such Account. All federal, state or local taxes that the Plan
Administrator determines are required to be withheld from any payments made
pursuant to this Article 7 shall be withheld.
ARTICLE 8
PLAN ADMINISTRATOR
     8.1 Plan Administration and Interpretation
     The Plan Administrator shall oversee the administration of the Plan.
Notwithstanding any other provision of the Plan to the contrary, the Plan
Administrator shall have complete control and authority to determine the rights
and benefits and all claims, demands and actions arising out of the provisions
of the Plan of any Participant, beneficiary, deceased Participant, or other
person having or claiming to have any interest under the Plan. The Plan
Administrator shall have complete discretion to interpret the Plan and to decide
all matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. Any individual(s)
serving as Plan Administrator who is a Participant shall not vote or act on any
matter relating solely to himself or herself. When making a determination or
calculation, the Plan Administrator shall be entitled to rely on information
furnished by a Participant, a beneficiary, the Employer or the Funding Trustee.
The Plan Administrator shall have the responsibility for complying with

19



--------------------------------------------------------------------------------



 



any reporting and disclosure requirements of ERISA.
     8.2 Powers, Duties, Procedures, Etc.
     The Plan Administrator shall have such powers and duties, may adopt such
rules and tables, may act in accordance with such procedures, may appoint such
officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, may determine fees to be paid by Participants
in connection with Plan administration, and shall follow such claims and appeal
procedures with respect to the Plan as the Plan Administrator may establish.
     8.3 Information
     To enable the Plan Administrator to perform its functions, the Employer
shall supply full and timely information to the Plan Administrator on all
matters relating to the compensation of Participants, their employment,
retirement, death, termination of employment, and such other pertinent facts as
the Plan Administrator may require.
     8.4 Indemnification of Plan Administrator
     EQR agrees to indemnify and to defend to the fullest extent permitted by
law any officer(s) or employee(s) who serve as Plan Administrator (including any
such individual who formerly served as Plan Administrator) against all
liabilities, damages, costs and expenses (including reasonable attorneys’ fees
and amounts paid in settlement of any claims approved by EQR in writing in
advance) occasioned by any act or omission to act in connection with the Plan,
if such act or omission is in good faith.

20



--------------------------------------------------------------------------------



 



ARTICLE 9
CLAIMS PROCEDURES
     A Participant, beneficiary or an authorized representative (a “claimant”)
shall make all claims for benefits under the Plan in writing addressed to the
Administrator at the address of the Company. Each claim shall be reviewed by the
Administrator within a reasonable time after it is submitted, but in no event
longer than ninety (90) days after it is received by the Administrator. If a
claim is wholly or partially denied, the claimant shall be sent written notice
of such fact. If a decision on a claim cannot be rendered by the Administrator
within the ninety (90) day period, the Administrator may extend the period in
which to render the decision up to one hundred eighty (180) days after receipt
of the written claim. The denial notice, which shall be written in a manner
calculated to be understood by the claimant, shall contain (a) the specific
reason(s) for the adverse determination, (b) reference to the specific Plan
provisions on which the adverse determination is based, (c) a description of any
additional material information necessary for the claim to be granted and an
explanation of why such information is necessary, and (d) a description of the
Plan’s claim review procedures, the time limits under the procedures and a
statement regarding the claimant’s right to bring a civil action under Section
502(a) of the Employee Retirement Income Security Act of 1974 (“ERISA”)
following an adverse benefit determination on appeal.
     Within sixty (60) days after receipt by the claimant of written notice of
the denial, the claimant or his duly authorized representative may appeal such
denial by filing a written application for review with the Administrator at the
address of the Company. Each such application shall state the grounds upon which
the claimant seeks to have the claim reviewed. The claimant or his
representative may request access to all pertinent documents relative to the
claim for the purpose of preparing the application. The Administrator will then
review the

21



--------------------------------------------------------------------------------



 



decision and notify the claimant in writing of the result within sixty (60) days
of receipt of the application for review. The sixty (60) day period may be
extended if specific circumstances require an extension of time for processing,
in which case the decision shall be rendered as soon as possible, but no later
than one hundred twenty (120) days after receipt of the application for review.
The appeal denial notice, which shall be written in a manner calculated to be
understood by the claimant, shall contain (a) the specific reason or reasons for
the adverse determination, (b) reference to the specific Plan provisions on
which the adverse determination is based, (c) a statement that the claimant is
entitled to receive, upon written request and free of charge, access to and
copies of all documents, records and other information relevant to the benefit
claim, and (d) a statement regarding the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on appeal.
ARTICLE 10
AMENDMENT AND TERMINATION
     10.1 Amendment
     EQR shall have the right to amend the Plan from time to time, subject to
Section 10.3 and 10.4, by an instrument in writing which has been executed on
its behalf by a duly authorized officer.
     10.2 Termination of Plan
     The Plan is strictly a voluntary undertaking on the part of the Employers
and shall not be deemed to constitute a contract between an Employer and any
Eligible Employee (or any other employee) or any Eligible Trustee, a
consideration for, or an inducement or condition of employment for, the
performance of the services by any Eligible Employee (or other employee)

22



--------------------------------------------------------------------------------



 



or any Eligible Trustee. EQR reserves the right to terminate the Plan at any
time, subject to Section 10.3, by an instrument in writing which has been
executed on its behalf by a duly authorized officer. Upon termination, EQR may
(a) elect to continue to maintain the Funding Trust to pay benefits hereunder as
they become due as if the Plan had not terminated or (b) direct the Funding
Trustee to pay promptly to Participants (or their beneficiaries) the vested
balance of their Accounts. For purposes of the preceding sentence, in the event
clause (b) is implemented, the Account balance of all Participants who are in
the employ of an Employer at the time the Funding Trustee is directed to pay
such balances shall become fully vested and nonforfeitable. After Participants
and their beneficiaries are paid all Plan benefits to which they are entitled,
all remaining assets of the Funding Trust attributable to Participants who
terminated employment with the Employers prior to termination of the Plan and
who were not fully vested in their Accounts under Article 6 at that time shall
be returned to the Employers.
     10.3 Existing Rights
     No amendment or termination of the Plan shall adversely affect the rights
of any Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination.
     10.4 409A
     No amendment or termination of the Plan shall cause the Plan to violate
Code Section 409A.

23



--------------------------------------------------------------------------------



 



ARTICLE 11
MISCELLANEOUS
     11.1 No Funding
     The Plan constitutes a mere promise by the Employers to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employers. Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of an Employer or of any other person. In all events, it is the
intent of the Employers that the Plan be treated as unfunded for tax purposes
and for purposes of Title I of ERISA. Subject to the foregoing, EQR shall have
the authority to establish and maintain a grantor trust for the purpose of
providing benefits under the terms of the Plan.
     11.2 Non-assignability
     None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise under the Plan.
     Notwithstanding the foregoing, a domestic relations order, as defined in
Code Section 414(p)(1)(B), may provide that a Participant’s rights with respect
to all or a part of the Participant’s Account are transferred to a alternate
payee. Such domestic relations order may provide that payments to the alternate
payee will be accelerated and that such payments will be

24



--------------------------------------------------------------------------------



 



paid in a different form than the form elected by the Participant, so long as
the form is permitted by the Plan
     11.3 Limitation of Participant’s Rights
     Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of an Employer or on the Board of Trustees
of EQR, or interfere in any way with the right of an Employer to terminate the
employment of a Participant in the Plan at any time, with or without cause.
     11.4 Participants Bound
     Any action with respect to the Plan taken by the Plan Administrator or the
Funding Trustee or any action authorized by or taken at the direction of the
Plan Administrator, an Employer or the Funding Trustee shall be conclusive upon
all Participants and beneficiaries entitled to benefits under the Plan.
     11.5 Receipt and Release
     Any payment to any Participant or beneficiary in accordance with the
provisions of the Plan shall, to the extent thereof, be in full satisfaction of
all claims against the Employers, the Plan Administrator and the Funding Trustee
under the Plan, and the Plan Administrator may require such Participant or
beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect. If any Participant or beneficiary is determined by the
Plan Administrator to be incompetent by reason of physical or mental disability
(including minority) to give a valid receipt and release, the Plan Administrator
may cause the payment or payments becoming due to such person to be made to
another person for his or her benefit without

25



--------------------------------------------------------------------------------



 



responsibility on the part of the Plan Administrator, the Employers or the
Funding Trustee to follow the application of such funds.
     11.6 Governing Law
     The Plan shall be construed, administered, and governed in all respects
under and by the laws of the State of Illinois to the extent not superseded by
federal law. If any provision shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.
     11.7 Headings and Subheadings
     Headings and subheadings in this Plan are inserted for convenience only and
are not to be considered in the construction of the provisions hereof.
     EXECUTED, on behalf of EQR, this 1st day of April, 2011.

            EQUITY RESIDENTIAL
      By   /s/ Catherine Carraway         Catherine Carraway        1st Vice
President, HR Operations   

26